            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

TIFFANY NICOLE THOMPSON;
and BARRETT THOMPSON                                      PLAINTIFFS

v.                         No. 3:18-cv-202-DPM

CARMON SEARS                                             DEFENDANT
                                ORDER
      1. Sears has established excusable neglect for his late answer.
Pioneer Investment Services Company v. Brunswick Associates Ltd.
Partnership, 507 U.S. 380, 395 (1993); Union Pacific Railroad Company v.
Progress Rail Services Corporation, 256 F.3d 781, 782 (8th Cir. 2001).
According to his son's affidavit, which is competent evidence about his
father's health, Sears is an older man with a fa ding mind. He has had
to move in with his son; he has no memory of his 2018 car accident
involving the Thompsons; and he forgets things he should remember.
While launching the case has been delayed for a few months, and the
Thompsons had to go to some trouble in achieving service, these
circumstances are insufficient prejudice. Sears is ready to defend now,
with the help of his son and insurer. Our law prefers decisions on the
merits. Johnson v. Dayton Electric Manufacturing Company, 140 F.3d 781,
784-85 (8th Cir. 1998). The Clerk's default and the Court's Order on
liability will be set aside.
     2. Sears's filings to date do not establish his incompetence. But
the parties need to address that issue soon. Motion to substitute a
guardian of his estate, or joint report, due by 31 May 2019.
     3. The Court received the attached letters from counsel during the
briefing on the pending motions. Please do not send any more letters
to chambers. File every substantive communication with the Court on
the docket. And any moving party may reply within seven calendar
days of any response.
                               *       *      *
     Sears's motions, NQ 10 & 12, are granted. The Court vacates the
Clerk's default, NQ 6, and the Order on liability, NQ 8. The Thompsons'
motion to strike, NQ 14, is denied.
     So Ordered.


                                            D.P. Marshall Jr.
                                            United States District Judge




                                      -2-
                                          LASER LAW FIRM, P.A.
                                                   ATTORNEYS AT LAW
                                          415 N. MCKINLEY STREET, SUITE 760
                                            LITTLE ROCK, ARKANSAS 72205

                                               TELEPHONE; (501} 376-2981
KEVIN J. STATEN                                FA.CSIMILE: (501) 376-2417               E-mail. kstalen(aJaserlaw. com
                                                  www.laser/aw. com


                                                  April 16, 2019




        Honorable D. Price Marshall, Jr.
        U.S. Courthouse
        600 W. Capitol Avenue, Room 8155
        Little Rock, AR 72201

                  Re:    Thompson et al. v. Sears
                         Eastern District of Arkansas, Jonesboro Division
                         No 3·.18-CV-002.02. OPM

        Dear Judge Marshall:

              Allow me to make a status report on the above-referenced matter.
        Approximately two weeks ago, l filed a Motion to Reconsider in which l stated that a
        medical affidavit would be procured and forwarded to the Court.

                 I have contacted the relatives of Defendant Sears, who have advised that they
        are still trying to get in to see the Mr. Sears' doctor. Apparently, the doctor is "booked
        solid" with appointments and emergencies. They hope to have an affidavit signed in
        about a week.

                  I appreciate the Court's patience in this matter.

                                                                Respectfully,


                                                                  K..e_~
                                                                Kevin Staten
        KS/bds

       cc:        Mr. Larry Steele
                  steelelaw7622@sbcglobal.net
                                  Larry J. Steele PLC
                                            ATTORNEY AT LAW
                                          225 West Elm Street, P.O. Box 561
                                          WAL:\l'T JUDGE, AR 72-'76-0561
                                         e-mail: sleelclow7622~~sbcglobol.ne1
PIIONE: (!170) 81i<,-5840                                                           F.\:X : f!i711) 8H<,-51173




VIA EMAIL
dpmcl,ambers@ared.uscourts.gov


April 23, 2019




Honorable D. P. Marshall, Jr.
U.S. District Court
Eastern District of Arkansas
600 West Capitol Avenue, Room 8149
Little Rock. AR 72201

          RE:        Tiffany Nicole Thompson, et al. v. Carmon Sears
                     U.S. District Court No. 3: 18-CV-00202

Dear Judge Marshall:

       Mr. Staten's letter of April 16, 2019 disregards the fact that Mr. Staten's client. Auto-
Owners Insurance, refused to accept service on behalf of their insured, Defendant. Carmon
Sears. when given the opportunity. Mr. Staten's client also obstructed the prm:css by refusing to
provide an address where Mr. Scars could be served .

       If Defendant Sears had mental problems, the diagnosis should have existed at the n:levant
time. Any diagnosis obtained at this time would have to be made retroactive and obviously
would be self-serving.

Sincerely,




L.JS/jas
cc:      Mr. Kevin Staten (via email - kstaten@laserlaw.com)
                                      LASER LAW FIRM, P.A.
                                             ATTORNEYS AT LAW
                                     415 N. MCKINLEY STREET, SUITE 760
                                     Ll'ITLE ROCK, ARKANSAS 72205-3040

                                          TELEPHONE: (501) 376-2981                   E-mail: ks1alerr(@Jaserlaw.com
KEVIN STATEN                              FACSIMILE: (501)376-2417                       Direct Dial (50/) 376-}98/
                                             www. laser/m11. cam

                                             April 23, 2019



       Via Email Only:      dpmchambers@ared.uscourts.gov

       Honorable D. P. Marshall, Jr.
       U.S. District Court
       Eastern District of Arkansas
       600 West Capitol Avenue, Room 8149
       Little Rock, AR 72201

               RE:   Tiffany Nicole Thompson et al. v. Carmon Sears
                     U.S. District Court No. 3:18-CV-00202

       Dear Judge Marshall:

                In response to Mr. Steele's letter, I would point out that Auto Owners has no
       ability to accept service for Mr. Sears, and no duty to do so. The Federal Rules of Civil
       Procedure do not authorize service upon an insurance company, nor has Mr. Sears
       authorized Auto Owners to accept service for him.

              Likewise, Auto Owners has no duty to provide an address where Mr. Sears can
       be served. What Auto Owners did, or didn't, do is irrelevant to the issues before the
       Court.

              I spoke with Mr. Sears' son just now. He stated that he mailed medical records
       to me this morning from Oklahoma. I have the consent of Mr. Sears' son to submit
       these records to the Court upon receipt. I expect to have them in about two days.

                                                                      Respectfully,



                                                                      Kevin Staten
       KS/bds

       cc:     Mr. Larry J. Steele
               Steelelaw7622@sbcg lob al. net
